Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 12/06/2021. Currently, claims 1-5 and 9 are pending in the application. Claims 6-8 have been cancelled.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1 and 9 are rejected under 35 U.S.C. 103 as being obvious over Wang et al (US 8785905 B1) in view of Okuyama et al (US 20020117677 A1).

Regarding claim 1, Figure 1 of Wang discloses a light-emitting device comprising: 
a substrate (11+12); and 
a laminated structure (10) provided at the substrate and having a plurality of columnar parts, wherein each of the plurality of columnar parts includes: 
a first semiconductor layer (14) that is an n-type; 
a second semiconductor layer (16) that is a p-type; 
a light-emitting layer (15, Col.4 , lines 36-55) provided between the first semiconductor layer and the second semiconductor layer; and 
an electrode (21+22) provided on the second semiconductor layer, and 
the first semiconductor layer (14) is provided between the light-emitting layer (15) and the substrate (11+12), a top surface of the light-emitting layer (15) has a first facet surface, the top surface of the second semiconductor layer (16) has a second facet surface.

Wang does not teach that the electrode (21+22) contacting a first part of a top surface of the second semiconductor layer (16), the electrode not contacting a second part of the top surface of the second semiconductor layer.

However, Okuyama is a pertinent art which teaches a light emitting device, wherein Figures 7, 9. 14, 23, 30, 33, 52 and 53 teach that a p-electrode partially or fully contacting a top surface of the second semiconductor layer 96.

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrode partially contacting a top surface of the second semiconductor layer in the device of Wang, thereby the electrode (21+22) contacting a first part of a top surface of the second semiconductor layer (16), but the electrode not contacting a second part of the top surface of the second semiconductor layer according to the teaching of Okuyama, since it has been held that choosing from a finite number of identified, predictable solutions such the electrode contacting the second semiconductor facet surface partially or fully, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Wang does not explicitly teach that a relation of θ2≤ θ1 is satisfied, where θ1 is a taper angle of the first facet surface, and θ2 is a taper angle of the second facet surface, and θ1 is 70o or smaller, and θ2 is 30o or greater.  

However, based on the Figure 1 of Wang, θ2 = θ1 since the first and second facet surfaces are substantially parallel. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 9, Figure 1 of Wang disclose a projector (light projector, Figure 1A) comprising: 

a substrate (11+12); and 
a laminated structure (10) provided at the substrate and having a plurality of columnar parts; and 
an optical element (not shown but the light emitted from the light emitting device is received by optical elements in a device) receiving a light from the light-emitting device, wherein each of the plurality of columnar parts (col. 4, lines 36-55) includes: 
a first semiconductor layer that is an n-type (14); 
a second semiconductor layer that is a p-type (16); 
a light-emitting layer (15) provided between the first semiconductor layer and the second semiconductor layer; and 
an electrode (21+22) provided on the second semiconductor layer, and
Serial No.16/640,780Page 4 of 10the first semiconductor layer (14) is provided between the light-emitting layer (15) and the substrate (11+12), a top surface of the light-emitting layer (15) has a first facet surface, the top surface of the second semiconductor layer (14) has a second facet surface.

Wang does not teach that the electrode (21+22) contacting a first part of a top surface of the second semiconductor layer (16), the electrode not contacting a second part of the top surface of the second semiconductor layer.

However, Okuyama is a pertinent art which teaches a light emitting device, wherein Figures 7, 9. 14, 23, 30, 33, 52 and 53 teach that a p-electrode partially or fully contacting a top surface of the second semiconductor layer 96.


Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrode partially contacting a top surface of the second semiconductor layer in the device of Wang, thereby the electrode (21+22) contacting a first part of a top surface of the second semiconductor layer (16), but the electrode not contacting a second part of the top surface of the second semiconductor layer according to the teaching of Okuyama, since it has been held that choosing from a finite number of identified, predictable solutions such the electrode contacting the second semiconductor facet surface partially or fully, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Wang does not explicitly teach that a relation of θ2≤ θ1 is satisfied, where θ1 is a taper angle of the first facet surface, and θ2 is a taper angle of the second facet surface, and θ1 is 70o or smaller, and θ2 is 30o or greater.  

However, based on the Figure 1, θ2 = θ1 since the first and second facet surfaces are substantially parallel. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.




Claims 2-5 are rejected under 35 U.S.C. 103 as being obvious over Wang et al (US 8785905 B1) in view of Okuyama et al (US 20020117677 A1) as applied to claim 1 above, and further in view of HAN et al (US 20160099378 A1).

Regarding claims 2-5, Figure 1 of Wang discloses that the light-emitting device according to claim 1, wherein, the first semiconductor layer contains gallium nitride, the second semiconductor layer contains indium gallium nitride, the light-emitting layer contains indium gallium nitride.

Wang does not explicitly teach that the relations of 0<x<1 and x<y are satisfied, where a composition of indium gallium nitride of the second semiconductor layer is In.sub.xGa.sub.1-xN and a composition of indium gallium nitride of the light-emitting layer is In.sub.yGa.sub.1-yN, wherein a relation of x<0.5 is satisfied or   wherein the second semiconductor layer has a first end part and a second end part outwardly opposite to each other, the first end part is located next to the light-emitting layer, and the second end part is located next to the electrode, and the x at the end part of the second semiconductor layer is larger than the x at the second end part of the second semiconductor layer, wherein, the x at the first end part of the second semiconductor layer is 0.01 or less.  

However, HAN is a pertinent art which teaches a light emitting device, wherein Figure 16 of HAN teaches a second conductivity type semiconductor layer 16 comprising a nitride ≦x<1, 0≦y<1, 0≦x+y<1), and as a p-type impurity thereof, Mg may be used. For example, the second conductivity type semiconductor layer 16 may be implemented to have a single layer structure, but may have a multilayer structure having different compositions as needed ([0068]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the claimed amount of different elements in the indium gallium nitride layers in the device of Wang with routine experiment and optimization since the amount of indium in the indium gallium nitride composition is a result effective variable in order to get emission efficiency according to the teaching HAN ([0005]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art). Further, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Okuyama et al (US 20020117677 A1).

Regarding claim 1, Figure 30 of Okuyama disclose a light-emitting device comprising: 
a substrate (51, [0291]); and 

a first semiconductor layer that is an n-type (54 is Si doped and connected to n-electrode, [0214]); 
a second semiconductor layer that is a p-type (56 is Mg dope and connected to p-electrode); 
a light-emitting layer (55, [0299]) provided between the first semiconductor layer and the second semiconductor layer; and 
an electrode (62, [0311]) provided on the second semiconductor layer, the electrode contacting a first part of a top surface of the second semiconductor layer, the electrode not contacting a second part of the top surface of the second semiconductor layer, 
the first semiconductor layer (54) is provided between the light-emitting layer (55) and the substrate (50), a top surface of the light-emitting layer has a first facet surface, the top surface of the second semiconductor layer has a second facet surface, a relation of θ2≤ θ1 is satisfied (since the surfaces are parallel, so θ2= θ1), where θ1 is a taper angle of the first facet surface, and θ2 is a taper angle of the second facet surface.

Okuyama does not explicitly teach θ1 is 70o or smaller, and θ2 is 30o or greater.  

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.




Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-5 and 9, filed on 12/06/2021, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
02/08/2022